UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2199


GREGORY J. WALSH,

                Plaintiff – Appellant,

          and

CHRISTINA S. WALSH,

                Plaintiff,

          v.

NATIONSTAR   MORTGAGE,   LLC;   FIRST   HORIZON   HOME  LOAN
CORPORATION; FIRST TENNESSEE BANK NATIONAL ASSOCIATION;
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INCORPORATED,

                Defendants – Appellees,

          and

MICHELLE SLATTERY; LARRY RICE; ALL    UNKNOWN PERSONS, Claiming
any legal or equitable right,         title, estate, lien or
interest in the property described     in the complaint adverse
to plaintiffs' title, or any cloud    on plaintiffs; DOES 1-20,
inclusive,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00608-LO-JFA)


Submitted:   April 29, 2014                   Decided:   May 7, 2014
Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory J. Walsh, Appellant Pro Se. John Curtis Lynch, TROUTMAN
SANDERS, LLP, Virginia Beach, Virginia; Billy Bernard Ruhling,
II, TROUTMAN SANDERS, LLP, Tysons Corner, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Gregory J. Walsh appeals the district court’s order

dismissing his civil complaint.              We have reviewed the record and

find   no   reversible       error.     Accordingly,     we   affirm    for   the

reasons     stated    by   the    district    court.    Walsh   v.    Nationstar

Mortg., LLC, No. 1:13-cv-00608-LO-JFA (E.D. Va. Sept. 18, 2013).

We   dispense   with       oral   argument    because   the   facts   and   legal

contentions     are   adequately      presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3